Exhibit 10.55
(QLT INC. LOGO) [c22567c2256701.gif]
EMPLOYMENT AGREEMENT
This Employment Agreement made effective as of September 14, 2010 (the
“Effective Date”).
BETWEEN:
QLT INC., having an address of 887 Great Northern Way, Suite 101, Vancouver,
British Columbia, V5T 4T5, Canada.
(“QLT” or the “Company”)
AND:
SUZANNE MARY CADDEN
(“Ms. Cadden”)
WHEREAS:

A.  
QLT has offered to Ms. Cadden employment with QLT as Vice President, Regulatory
Affairs.

B.  
QLT and Ms. Cadden wish to enter into this Agreement to set out the terms and
conditions of Ms. Cadden’s employment with QLT.

NOW THEREFORE in consideration of the increase in compensation to be paid under
this Agreement by QLT to Ms. Cadden, the promises made by each party to the
other as set out in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which the parties acknowledge and agree, QLT and
Ms. Cadden agree as follows:
1. POSITION AND DUTIES

1.1  
Position — Effective the date QLT and Ms. Cadden mutually agree that her
employment will commence (the “Commencement Date”), QLT will employ Ms. Cadden
in the position of Vice President, Regulatory Affairs and Ms. Cadden agrees to
be employed by QLT in that position, subject to the terms and conditions of this
Agreement. Ms. Cadden’s Commencement Date will be no later than October 1, 2010.

1.2  
Duties, Reporting and Efforts — In the performance of her duties as Vice
President, Regulatory Affairs, Ms. Cadden will:

  (a)  
Overall Responsibilities — Ms. Cadden will have overall responsibility for
Regulatory Affairs within QLT.

  (b)  
Report — Report, as and when required, to the Senior Vice President, Research &
Development and Chief Medical Officer or such person appointed by the Board of
Directors of QLT (the “Board”) to act in that capacity.

                  initials                     



 

 



--------------------------------------------------------------------------------



 



  (c)  
Best Efforts and Compliance with Policies, etc. — Use her best efforts, industry
and knowledge to carry out the duties and functions of the Vice President,
Regulatory Affairs, to comply with all of QLT’s rules, regulations, policies
(including QLT’s Code of Ethics and Code of Exemplary Conduct) and procedures,
as established from time to time and to ensure that QLT is at all times in
compliance with applicable provincial, state, federal and other governing
statutes, policies and regulations. Ms. Cadden confirms that she is not now nor
has in the past been debarred by the United States Food and Drug Administration
under the Food, Drug and Cosmetic Act or under the Generic Drug Enforcement Act
and she has never been convicted under the Food, Drug and Cosmetic Act or under
the Generic Drug Enforcement Act, or under any other federal law for conduct
relating to the development or approval of a drug product and/or relating to a
drug product. In the event that Ms. Cadden is, or learns that she will be
(i) debarred under the Food, Drug and Cosmetic Act or under the Generic Drug
Enforcement Act, or (ii) convicted under the Food, Drug and Cosmetic Act or
under the Generic Drug Enforcement Act or under any other federal law for
conduct relating to the development or approval of a drug product and/or
relating to a drug product, she will immediately notify QLT in writing.

  (d)  
Working Day — Devote the whole of her working day attention and energies to the
business and affairs of QLT.

2. COMPENSATION

2.1  
Annual Compensation — In return for her services under this Agreement, effective
as of the Commencement Date, QLT agrees to pay or otherwise provide the
following total annual compensation (in Canadian dollars) to Ms. Cadden:

  (a)  
Base Salary — A base salary in the amount of CAD $265,000 in 24 equal
installments payable semi-monthly in arrears, subject to periodic annual reviews
at the discretion of QLT.

  (b)  
Benefit Plans — Coverage for Ms. Cadden and her eligible dependents under any
employee benefit plans provided by/through QLT to its employees, subject to:

  I.  
Each plan’s terms for eligibility,

  II.  
Ms. Cadden taking the necessary steps to ensure effective enrollment or
registration under each plan, and

  III.  
Customary deductions of employee contributions for the premiums of each plan.

As at the date of this Agreement, the employee benefit plans provided by/through
QLT to its employees include life insurance, accidental death and dismemberment
insurance, dependent life insurance, vision-care insurance, health insurance,
dental insurance and short and long term disability insurance. QLT and
Ms. Cadden agree that employee benefit plans provided by/through QLT to its
employees may change from time to time.

  (c)  
Expense Reimbursement — Reimbursement, in accordance with QLT’s Policy and
Procedures Manual (as amended from time to time), of all reasonable business
expenses, including accommodation and/or travel expenses incurred by Ms. Cadden,
subject to her maintaining proper accounts and providing documentation for these
expenses upon request. Collectively, these expenses and payments are the
“Expenses”.

  (d)  
Vacation — Four weeks of paid vacation per year, as may be increased from time
to time in accordance with QLT’s vacation policy for executive level employees.
As per the Company’s Policy and Procedures Manual (as amended from time to
time), unless agreed to in writing by the Company:

  I.  
All vacation must be taken within the calendar year in which it is earned by
Ms. Cadden, and

  II.  
Vacation entitlement will not be cumulative from calendar year to calendar year;
except that Ms. Cadden may carry forward 75 hours of vacation from the calendar
year in which it is earned to the following calendar year (but not subsequent
years).

              Page 2   initials                     

 

 



--------------------------------------------------------------------------------



 



  (e)  
RRSP Contributions — Provided the conditions set out below have been satisfied,
in January or February of the year following the year in which the income is
earned by Ms. Cadden (the “Income Year”), QLT will make a contribution of up to
7% of Ms. Cadden’s annual base salary for the Income Year to Ms. Cadden’s
Registered Retired Savings Plan (“RRSP”). The contribution to Ms. Cadden’s RRSP
as set out above is subject to the following conditions:

  I.  
The maximum contribution to be made by QLT to Ms. Cadden’s RRSP is 50% of the
annual limit for Registered Retirement Savings Plans as established by Canada
Revenue Agency for the Income Year,
    II.  
Ms. Cadden must have contributed an equal amount into her RRSP, and
    III.  
Ms. Cadden is still actively employed by QLT when the matching contribution
would otherwise be made.

  (f)  
Cash Incentive Compensation Plan — Participation in the Cash Incentive
Compensation Plan offered by QLT to its officers in accordance with the terms of
such Plan, as amended from time to time by the Board, at a target cash incentive
compensation payment of 35% of base salary, prorated in the first year of
employment. The amount of that payment each year will be determined at the sole
discretion of the Chief Executive Officer and the Board and is to be based the
performance of Ms. Cadden and QLT relative to pre-set individual and corporate
objectives and milestones for the immediately preceding fiscal year. In order to
receive payment, Ms. Cadden must be employed by QLT at the time when the Cash
Incentive Compensation Plan is otherwise actually paid to eligible employees
(which usually occurs in February or March of the year following the calendar
year in which such Cash Incentive Compensation amount relates). The Board of
Directors has the discretion to alter the cash incentive compensation plan and
payments thereunder.

  (g)  
Stock Option Plan — Participation in any stock option plan offered by QLT to its
officers, in accordance with the terms of the plan in effect at the time of the
stock option offer(s).

  (h)  
Relocation — QLT will reimburse Ms. Cadden for the costs of her relocation in
accordance with, and subject to, the terms described in Schedule A to this
Agreement.

  (i)  
Signing Stock Options — Conditional on Ms. Cadden entering into this Agreement
and commencing employment with QLT, and subject to the granting of such option
by the Board of Directors of QLT, Ms. Cadden will receive an option to purchase
40,000 common shares of QLT. Subject to applicable laws, rules and regulations,
these options will be granted at the next regularly scheduled board meeting
following Ms. Cadden’s Commencement Date. These options will be subject to the
terms and conditions set out in QLT’s current Stock Option Incentive Plan, have
a five-year term and will vest monthly in equal installments over three years
from the grant date. The exercise price of the signing options will be the
closing price of the common shares on the Toronto Stock Exchange on the grant
date. These options will vest over three (3) years. Notwithstanding the vesting
and exercise periods, Ms. Cadden will not be entitled to exercise any rights
under the stock option agreement until she has successfully completed six months
of employment with QLT and maintained an employment record of good standing
during such time.

  (j)  
Signing Bonus — QLT will pay Ms. Cadden a signing bonus of $25,000, less
statutory withholdings, to be paid on the first payroll date following
Ms. Cadden’s Commencement Date. In the event of a termination of employment on
Ms. Cadden’s part or by QLT for cause (pursuant to paragraphs 3.1 and 5.1,
respectively) prior to the completion of twelve (12) months of employment from
Ms. Cadden’s Commencement Date, Ms. Cadden shall be required to reimburse QLT
the full amount of the signing bonus paid to Ms. Cadden. Any amount payable by
Ms. Cadden to QLT under this paragraph 2.1(j) shall be payable by Ms. Cadden to
QLT within ten (10) days of the termination of employment with QLT.

              Page 3   initials                     

 

 



--------------------------------------------------------------------------------



 



3. RESIGNATION

3.1  
Resignation— Ms. Cadden may resign from her employment with QLT by giving QLT 60
days prior written notice (the “Resignation Notice”) of the effective date of
her resignation. On receiving a Resignation Notice, QLT may elect to provide the
following payments in lieu of notice to Ms. Cadden and require her to leave the
premises forthwith:

  (a)  
Base Salary — Base salary owing to Ms. Cadden for the 60-day notice period.
    (b)  
Benefits — Except as set out below in this subparagraph 3.1(b), for the 60-day
notice period, all employee benefit plan coverage enjoyed by Ms. Cadden and her
eligible dependents immediately prior to the date of her Resignation Notice.
Ms. Cadden acknowledges and agrees that any short and long term disability plans
provided through QLT will not be continued beyond the last day that Ms. Cadden
works at QLT’s premises (the “Last Active Day”).
    (c)  
Expense Reimbursement — Reimbursement (in accordance with QLT’s Policy and
Procedures Manual, as amended from time to time) of all reasonable business
related expenses, including accommodation and/or travel expenses incurred by
Ms. Cadden prior to her Last Active Day, subject to the expense reimbursement
provisions set out in subparagraph 2.1(c).
    (d)  
Vacation Pay — Payment in respect of accrued but unpaid vacation pay owing to
Ms. Cadden as at the expiry of the 60-day notice period.
    (e)  
Prorated RRSP Contribution — Payment of any unpaid RRSP contribution in respect
of any calendar year preceding the calendar year in which the 60-day period
expires and a prorated contribution to Ms. Cadden’s RRSP, the pro-ration to be
with respect to the portion of the current calendar year worked by Ms. Cadden,
up to and including the 60-day notice period, and the contribution to be subject
to the conditions set out in subparagraph 2.1(e), except condition III.

3.2  
Others — In the event of resignation of Ms. Cadden as set out in paragraph 3.1,
the parties agree:

  (a)  
No Bonus — Ms. Cadden will have no entitlement to participate in QLT’s Cash
Incentive Compensation Plan for the year in which she resigns her employment
with QLT; and

  (b)  
Stock Option Plan — Ms. Cadden’s participation in any stock option plan offered
by QLT to its employees will be in accordance with the terms of the plan in
effect at the time of the stock option grant(s) to Ms. Cadden and the applicable
stock option agreement applicable to such stock options.

4. RETIREMENT

4.1  
Retirement — Effective the date of retirement (as defined in QLT’s Policy and
Procedures Manual, as amended from time to time) of Ms. Cadden from active
employment with QLT, the parties agree that:

  (a)  
This Agreement — Subject to the provisions of paragraph 10.6, both parties’
rights and obligations under this Agreement will terminate without further
notice or action by either party.

  (b)  
Stock Options — Ms. Cadden’s participation in any stock option plan offered by
QLT to its employees will be in accordance with the terms of the plan in effect
at the time of the stock option grant(s) to Ms. Cadden and the applicable stock
option agreement applicable to such stock options.

              Page 4   initials                     

 

 



--------------------------------------------------------------------------------



 



5. TERMINATION

5.1  
Termination for Cause — QLT reserves the right to terminate Ms. Cadden’s
employment at any time for any reason. Should Ms. Cadden be terminated for
cause, she will not be entitled to any advance notice of termination or pay in
lieu thereof.

5.2  
Termination Other than for Cause — QLT reserves the right to terminate
Ms. Cadden’s employment at any time without reason or cause. However, if QLT
terminates Ms. Cadden’s employment for any reason other than for cause, then,
except in the case of Ms. Cadden becoming completely disabled (which is provided
for in paragraph 5.6) and subject to the provisions set forth below, Ms. Cadden
will be entitled to receive notice, pay and/or benefits (or any combination of
notice, pay and/or benefits) as more particularly set out in paragraph 5.3.

5.3  
Severance Notice and Pay — In the event QLT terminates Ms. Cadden’s employment
as set out in paragraph 5.2, Ms. Cadden will be entitled to:

  (a)  
Notice — Advance written notice of termination (“Severance Notice”), or pay in
lieu thereof (“Severance Pay”), or any combination of Severance Notice and
Severance Pay, as more particularly set out below:

  I.  
A minimum of six (6) months Severance Notice, or Severance Pay in lieu thereof,
and

  II.  
One additional month’s Severance Notice, or Severance Pay in lieu thereof, for
each complete year of continuous employment with QLT,

up to a maximum total of 12 months’ Severance Notice, or Severance Pay in lieu
of Severance Notice. Ms. Cadden acknowledges and agrees that Severance Pay is in
respect of base salary only and will be made on a bi-weekly or monthly basis, at
QLT’s discretion.

  (b)  
Benefits — Except as set out below, for 30 days after Ms. Cadden’s Last Active
Day, all employee benefit plan coverage enjoyed by Ms. Cadden and her dependents
immediately prior to the date of termination. Thereafter, and in lieu of
employee benefit plan coverage, Ms. Cadden will receive compensation (“Benefits
Compensation”) in the amount of 10% of her base salary for the balance of her
Severance Notice period. Ms. Cadden acknowledges and agrees that short and long
term disability plans provided through QLT will not be continued beyond
Ms. Cadden’s Last Active Day.

  (c)  
Out Placement Counseling — QLT will pay to an out placement counseling service
(to be agreed to by Ms. Cadden and QLT, each acting reasonably) a maximum of CAD
$5,000 for assistance rendered to Ms. Cadden in seeking alternative employment.

  (d)  
Other Compensation — QLT will provide the following additional compensation:

  I.  
QLT will reimburse (in accordance with QLT’s Policy and Procedures Manual, as
amended from time to time) Ms. Cadden for all Expenses properly and reasonably
incurred by Ms. Cadden on or prior to her Last Active Day, subject to the
expense reimbursement provisions set out in subparagraph 2.1(c).

  II.  
QLT will make a payment to Ms. Cadden in respect of her accrued but unpaid
vacation pay to the date of termination of her employment with QLT.

  III.  
QLT will make a prorated contribution to Ms. Cadden’s RRSP, the pro-ration to be
with respect to the portion of the current calendar year worked by Ms. Cadden
and the contribution to be subject to the conditions set out in subparagraph
2.1(e), except condition III.

              Page 5   initials                     

 

 



--------------------------------------------------------------------------------



 



  IV.  
QLT will make a prorated payment to Ms. Cadden in respect of her entitlement to
participate in QLT’s Cash Incentive Compensation Plan, the pro-ration to be with
respect to the portion of the current calendar year worked by Ms. Cadden and the
entitlement to be at the target level Ms. Cadden would have otherwise been
eligible to receive in the current calendar year if all corporate, and, if
applicable, individual goals were met but not exceeded. If the Last Active Day
precedes the date that the amount under the Cash Incentive Compensation Plan or
other incentive compensation is otherwise actually paid to QLT’s officers for a
preceding year then Ms. Cadden will also receive a payment in respect of her
entitlement to participate in QLT’s Cash Incentive Compensation Plan and any
other incentive compensation plan in place for the preceding calendar year and
the entitlement to be at the target level Ms. Cadden would have otherwise been
eligible to receive in the that calendar year if all corporate, and individual
goals were met but not exceeded.

  V.  
Ms. Cadden’s participation in any stock option plan offered by QLT to its
employees will be in accordance with the terms of the plan in effect at the time
of the stock option offer(s) to Ms. Cadden.

5.4  
Acknowledgement and Release — Ms. Cadden acknowledges and agrees that in the
event QLT terminates Ms. Cadden’s employment as set out in paragraph 5.2, in
providing:

  (a)  
The Severance Notice or Severance Pay, or any combination thereof;

    (b)  
The Benefits Compensation;
    (c)  
Out placement counseling service as more particularly set out in subparagraph
5.3(c); and
    (d)  
The other compensation set out in subparagraph 5.3(d);

QLT will have no further obligations, statutory or otherwise, to Ms. Cadden in
respect of this Agreement and Ms. Cadden’s employment under this Agreement.

5.5  
Duty to Mitigate

  (a)  
Duty to Mitigate — Ms. Cadden acknowledges and agrees that if her employment is
terminated without cause as set out in paragraph 5.2, her entitlement to
Severance Pay, Benefits Compensation and other compensation as set out in
paragraph 5.3 is subject to her duty to mitigate such payments by looking for
and accepting suitable alternative employment or contract(s) for services. If
Ms. Cadden obtains new employment or contract(s) for services of four weeks or
longer, Ms. Cadden agrees that she will notify QLT of this fact in writing (the
“New Employment Notice”) within five working days of such an occurrence and in
this event the following provisions apply:

I. Ms. Cadden acknowledges and agrees that her entitlement to Severance Pay and
Benefits Compensation will cease as of the date on which her new employment or
contract for services commences.
II. Within 10 working days of receipt of the New Employment Notice from
Ms. Cadden, QLT agrees that it will pay Ms. Cadden a lump sum amount equivalent
to 50% of the Severance Pay and Benefits Compensation as set out in paragraph
5.3 otherwise owing to Ms. Cadden for the balance of the Severance Notice
period.

  (b)  
Waiver of Duty to Mitigate on Delivery of Release — In the event that, either on
or before the date of termination of Ms. Cadden’s employment with QLT or within
30 days after termination of her employment, Ms. Cadden executes and delivers to
QLT a release in the form set out in Schedule B to this Agreement, the
provisions of paragraph 5.5(a) shall be deemed to not apply and Ms. Cadden shall
have no duty to mitigate nor any reduction in the Severance Pay or Benefits
Compensation in the event that she obtains alternative employment or contract(s)
for service.

              Page 6   initials                     

 

 



--------------------------------------------------------------------------------



 



5.6  
Termination Due to Inability to Act

  (a)  
Termination — QLT may immediately terminate this Agreement by giving written
notice to Ms. Cadden if she becomes completely disabled (defined below) to the
extent that she cannot perform her duties under this Agreement either:

  I.  
For a period exceeding six consecutive months, or
    II.  
For a period of 180 days (not necessarily consecutive) occurring during any
period of 365 consecutive days,

and no other reasonable accommodation can be reached between QLT and Ms. Cadden.
Notwithstanding the foregoing, QLT agrees that it will not terminate Ms. Cadden
pursuant to this provision unless and until Ms. Cadden has been accepted by the
insurer for ongoing long-term disability payments or, alternatively, has been
ruled definitively ineligible for such payments.

  (b)  
Payments — In the event of termination of Ms. Cadden’s employment with QLT
pursuant to the provisions of this paragraph 5.6, QLT agrees to pay to
Ms. Cadden Severance Pay and Benefits Compensation as set out in paragraph 5.3
and if Ms. Cadden ceases to be completely disabled, then the provisions of
paragraph 5.3(c) (out placement counseling) will apply.

  (c)  
Definition — The term “completely disabled” as used in this paragraph 5.6 will
mean the inability of Ms. Cadden to perform the essential functions of her
position under this Agreement by reason of any incapacity, physical or mental,
which the Board, based upon medical advice or an opinion provided by a licensed
physician acceptable to the Board, determines to keep Ms. Cadden from
satisfactorily performing any and all essential functions of her position for
QLT during the foreseeable future.

5.7  
Death — Except as set out below, effective the date of death (the “Date of
Death”) of Ms. Cadden, this Agreement and both parties’ rights and obligations
under this Agreement will terminate without further notice or action by either
party. Within 30 days after the Date of Death (and the automatic concurrent
termination of this Agreement), QLT will pay the following amounts to
Ms. Cadden’s estate:

  (a)  
Base Salary — Base salary owing to Ms. Cadden up to her Date of Death.

  (b)  
Payment in Lieu of Benefits — In lieu of employee benefit coverage for her
eligible dependents after her Date of Death, a payment in the amount of 10% of
her annual base salary in effect at her Date of Death.

  (c)  
Expense Reimbursement — Reimbursement (in accordance with QLT’s Policy and
Procedures Manual, as amended from time to time) of all reasonable Expenses
incurred by Ms. Cadden prior to her Date of Death, subject to the expense
reimbursement provisions set out in subparagraph 2.1(c).

  (d)  
Vacation Pay — Payment in respect of accrued but unpaid vacation pay owing to
Ms. Cadden as at her Date of Death.

  (e)  
RRSP Contribution — A prorated contribution to Ms. Cadden’s RRSP, the pro-ration
to be with respect to the portion of the current calendar year worked by
Ms. Cadden and the contribution to be subject to the conditions set out in
subparagraph 2.1(e), except condition III.

  (f)  
Bonus — A prorated payment to Ms. Cadden in respect of her entitlement to
participate in QLT’s Cash Incentive Compensation Plan, the pro-ration to be with
respect to the portion of the current calendar year worked by Ms. Cadden and the
entitlement to be at the target level Ms. Cadden would have otherwise been
eligible to receive in the current calendar year if all corporate, and, if
applicable, individual goals were met but not exceeded.

              Page 7   initials                     

 

 



--------------------------------------------------------------------------------



 



After her Date of Death, Ms. Cadden’s participation and/or entitlement under any
stock option plan offered by QLT to its employees will be in accordance with the
terms of the plan in effect at the time of the stock option grant(s) to
Ms. Cadden and the applicable stock option agreement applicable to such stock
options.
6. CONFLICT OF INTEREST

6.3  
Avoid Conflict of Interest — Except as set out below, during the term of her
employment with QLT, Ms. Cadden agrees to conduct herself at all times so as to
avoid any real or apparent conflict of interest with the activities, policies,
operations and interests of QLT. To avoid improper appearances, Ms. Cadden
agrees that she will not accept any financial compensation of any kind, nor any
special discount or loan from persons, corporations or organizations having
dealings or potential dealings with QLT, either as a customer or a supplier or a
co-venturer. QLT and Ms. Cadden acknowledge and agree that from time to time the
President may consent in writing to activities by Ms. Cadden which might
otherwise appear to be a real or apparent conflict of interest.

6.4  
No Financial Advantage — During the term of her employment with QLT, Ms. Cadden
agrees that neither she nor any members of her immediate family will take
financial advantage of or benefit financially from information that is obtained
in the course of her employment related duties and responsibilities unless the
information is generally available to the public.

6.5  
Comply with Policies — During the term of her employment with QLT, Ms. Cadden
agrees to comply with all written policies issued by QLT dealing with conflicts
of interest.

6.6  
Breach Equals Cause — Ms. Cadden acknowledges and agrees that breach by her of
the provisions of this Section 6 will be cause for immediate termination by QLT
of her employment with QLT.

7. CONFIDENTIALITY

7.1  
Information Held in Trust — Ms. Cadden acknowledges and agrees that all business
and trade secrets, confidential information and knowledge which Ms. Cadden
acquires during her employment with QLT relating to the business and affairs of
QLT, its affiliates or subsidiaries or to technology, systems, programs, ideas,
products or services which have been or are being developed or utilized by QLT,
its affiliates or subsidiaries or in which QLT, its affiliates or subsidiaries
are or may become interested (collectively, “Confidential Information”), will
for all purposes and at all times, both during the term of Ms. Cadden’s
employment with QLT and at all times thereafter, be held by Ms. Cadden in trust
and used by Ms. Cadden only for the exclusive benefit of QLT.

7.2  
Non Disclosure — Ms. Cadden acknowledges and agrees that both during the term of
her employment with QLT and at all times thereafter, without the express or
implied consent of QLT, Ms. Cadden will not:

  (a)  
Disclose — Disclose to any company, firm or person, other than QLT and its
directors and officers, any of the private affairs of QLT or any Confidential
Information; or

  (b)  
Use — Use any Confidential Information that she may acquire for her own purposes
or for any purposes, other than those of QLT.

              Page 8   initials                     

 

 



--------------------------------------------------------------------------------



 



7.3  
Intellectual Property Rights

  (a)  
Disclose Inventions — Ms. Cadden agrees to promptly disclose to QLT any and all
ideas, developments, designs, articles, inventions, improvements, discoveries,
machines, appliances, processes, methods, products or the like (collectively,
“Inventions”) that Ms. Cadden may invent, conceive, create, design, develop,
prepare, author, produce or reduce to practice, either solely or jointly with
others, in the course of her employment with QLT.

  (b)  
Inventions are QLT Property — All Inventions and all other work of Ms. Cadden in
the course of her employment with QLT will at all times and for all purposes be
the property of, and are hereby assigned by Ms. Cadden to, QLT for QLT to use,
alter, vary, adapt and exploit as it will see fit, and will be acquired or held
by Ms. Cadden in a fiduciary capacity solely for the benefit of QLT.

  (c)  
Additional Requirements — Ms. Cadden agrees to:

  I.  
Treat all information with respect to Inventions as Confidential Information.
    II.  
Keep complete and accurate records of Inventions, which records will be the
property of QLT and copies of which records will be maintained at the premises
of QLT.
    III.  
Execute all assignments and other documents required to assign and transfer to
QLT (or such other persons as QLT may direct) all right, title and interest in
and to the Inventions and all other work of Ms. Cadden in the course of her
employment with QLT, and all writings, drawings, diagrams, photographs,
pictures, plans, manuals, software and other materials, goodwill and ideas
relating thereto, including, but not limited to, all rights to acquire in the
name of QLT or its nominee(s) patents, registration of copyrights, design
patents and registrations, trade marks and other forms of protection that may be
available.
    IV.  
Execute all documents and do all acts reasonably requested by QLT to give effect
to this provision.

7.4  
Records — Ms. Cadden agrees that all records or copies of records concerning
QLT’s activities, business interests or investigations made or received by her
during her employment with QLT are and will remain the property of QLT. She
further agrees to keep such records or copies in the custody of QLT and subject
to its control, and to surrender the same at the termination of her employment
or at any time during her employment at QLT’s request.

7.5  
No Use of Former Employer’s Materials and Information — Ms. Cadden certifies
that she has not brought to QLT and will not use while performing her employment
duties for QLT any materials or documents of any former employer which are not
generally available to the public, except if the right to use the materials or
documents has been duly licensed to QLT by the former employer. Ms. Cadden
certifies, warrants, and represents that her performance of all provisions of
this Agreement will not breach any agreement or other obligation to keep in
confidence proprietary or confidential information known to her before or after
the commencement of employment with QLT. Ms. Cadden will not disclose to QLT,
use in the performance of her work for QLT, or induce QLT to use, any Inventions
(as defined above), confidential or proprietary information, or other material
or documents belonging to any previous employer or to any other party in
violation of any obligation of confidentiality to such party or in violation of
such party’s proprietary rights; including without limitation whether any
products or services of such previous employer or other person actually
incorporated, used, or were designed or modified based upon such information,
and even if such information constitutes negative know-how.

              Page 9   initials                     

 

 



--------------------------------------------------------------------------------



 



8. POST-EMPLOYMENT RESTRICTIONS

8.1  
Non-Compete — Ms. Cadden agrees that, by virtue of her senior position with QLT,
she possesses and will possess strategic sensitive information concerning the
business of QLT, its affiliates and subsidiaries. As a result, and in
consideration of the payments to be made by QLT to Ms. Cadden under this
Agreement, without the prior written consent of QLT, for a period of one year
following termination of her employment with QLT for any reason (by resignation
or otherwise), as measured from her Last Active Day, Ms. Cadden will not:

  (a)  
Participate in a Competitive Business — Directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be a director or an employee of, or a consultant to, any
business, firm or corporation that, as a part of conducting its business, is in
any way competitive with QLT or any of its affiliates or subsidiaries with
respect to:

  I.  
the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current commercial products, Visudyne or any other products then being
commercialized by or on behalf of QLT or its affiliates or subsidiaries which
individually have worldwide annual net sales of U.S.$50 million or more in the
calendar year preceding Ms. Cadden’s Last Active Day,

  II.  
the development and/or commercialization and/or marketing of light-activated
pharmaceutical products for photodynamic therapy in the treatment of ophthalmic
indications,

  III.  
the development and/or commercialization and/or marketing of pharmaceutical
products for treating ophthalmic indications associated with endogenous retinyl
deficiencies in the eye, or

  IV.  
the development and/or commercialization and/or marketing of pharmacuetical
products and/or devices that are or include lacrimal inserts and punctal plugs,
and/or drug-eluting lacrimal implants and drug-eluting punctal plugs, and
insertion, extraction and detection devices used in connection therewith, for
the treatment or prevention for disease, including ocular diseases,

anywhere in Canada, the United States or Europe.

  (b)  
Solicit on Behalf of a Competitive Business — Directly or indirectly call upon
or solicit any QLT employee or QLT customer or known prospective customer of QLT
on behalf of any business, firm or corporation that, as part of conducting its
business, is in any way competitive with QLT with respect to:

  I.  
the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current commercial products, Visudyne or any other products then being
commercialized by or on behalf of QLT or its affiliates or subsidiaries which
individually have worldwide annual net sales of U.S.$50 million or more in the
calendar year preceding Ms. Cadden’s Last Active Day,

  II.  
the development and/or commercialization and/or marketing of light-activated
pharmaceutical products for photodynamic therapy in the treatment of ophthalmic
indications,

  III.  
the development and/or commercialization and/or marketing of pharmaceutical
products for treating ophthalmic indications associated with endogenous retinyl
deficiencies in the eye, or

  IV.  
the development and/or commercialization and/or marketing of pharmacuetical
products and/or devices that are or include lacrimal inserts and punctal plugs,
and/or drug-eluting lacrimal implants and drug-eluting punctal plugs, and
insertion, extraction and detection devices used in connection therewith, for
the treatment or prevention for disease, including ocular diseases,

anywhere in Canada, the United States or Europe.

              Page 10   initials                     

 

 



--------------------------------------------------------------------------------



 



  (c)  
Solicit Employees — Directly or indirectly solicit any individual to leave the
employment of QLT or any of its affiliates or subsidiaries for any reason or
interfere in any other manner with the employment relationship existing between
QLT, its affiliates or subsidiaries and its current or prospective employees.

  (d)  
Solicit Customers — Directly or indirectly induce or attempt to induce any
customer, supplier, distributor, licensee or other business relation of QLT or
its affiliates or subsidiaries to cease doing business with QLT, its affiliates
or subsidiaries or in any way interfere with the existing business relationship
between any such customer, supplier, distributor, licensee or other business
relation and QLT or its affiliates or subsidiaries.

8.2  
Minority Share Interests Allowed — The parties agree that nothing contained in
paragraph 8.1 is intended to prohibit Ms. Cadden from owning less than 5% of the
issued and outstanding stock of any company whose stock or shares are traded
publicly on a recognized exchange.

9. REMEDIES

9.1  
Irreparable Damage — Ms. Cadden acknowledges and agrees that:

  (a)  
Breach — Any breach of any provision of this Agreement could cause irreparable
damage to QLT; and

  (b)  
Consequences of Breach — In the event of a breach of any provision of this
Agreement by Ms. Cadden, QLT will have, in addition to any and all other
remedies at law or in equity, the right to an injunction, specific performance
or other equitable relief to prevent any violation by her of any of the
provisions of this Agreement including, without limitation, the provisions of
Sections 7 and 8.

9.2  
Injunction — In the event of any dispute under Sections 7 and/or 8, Ms. Cadden
agrees that QLT will be entitled, without showing actual damages, to seek a
temporary or permanent injunction restraining her conduct, pending a
determination of such dispute and that no bond or other security will be
required from QLT in connection therewith.

9.3  
Additional Remedies — Ms. Cadden acknowledges and agrees that the remedies of
QLT specified in this Agreement are in addition to, and not in substitution for,
any other rights and remedies of QLT at law or in equity and that all such
rights and remedies are cumulative and not alternative or exclusive of any other
rights or remedies and that QLT may have recourse to any one or more of its
available rights and remedies as it will see fit.

10. GENERAL MATTERS

10.1  
Tax Withheld — The parties acknowledge and agree that all payments to be made by
QLT to Ms. Cadden under this Agreement will be subject to QLT’s withholding of
applicable withholding taxes.

10.2  
Independent Legal Advice — Ms. Cadden acknowledges that she has obtained or had
the opportunity to obtain independent legal advice with respect to this
Agreement and all of its terms and conditions.

10.3  
Binding Agreement — The parties agree that this Agreement will enure to the
benefit of and be binding upon each of them and their respective heirs,
executors, successors and assigns.

10.4  
Governing Law — The parties agree that this Agreement will be governed by and
interpreted in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable to this Agreement. All disputes arising under this
Agreement will be referred to the Courts of the Province of British Columbia,
which will have exclusive jurisdiction, unless there is mutual agreement to the
contrary.

              Page 11   initials                     

 

 



--------------------------------------------------------------------------------



 



10.5  
Notice — The parties agree that any notice or other communication required to be
given under this Agreement will be in writing and will be delivered personally
or by facsimile transmission to the addresses set forth on page 1 of this
Agreement to the attention of the following persons:

  (a)  
If to QLT — Attention: President and Chief Executive Officer, Fax No.
(604) 707-7001,

with a copy to:
QLT Inc.
887 Great Northern Way, Suite 101
Vancouver, British Columbia
Attention: Principal Legal Officer
Fax No.: (604) 873-0816

  (b)  
If to Ms. Cadden — To the address for Ms. Cadden specified on page 1 of this
Agreement;

or to such other addresses and persons as may from time to time be notified in
writing by the parties. Any notice delivered personally will be deemed to have
been given and received at the time of delivery. Any notice delivered by
facsimile transmission will be deemed to have been given and received on the
next business day following the date of transmission.
10.6 Survival of Terms

  (a)  
Ms. Cadden’s Obligations — Ms. Cadden acknowledges and agrees that her
representations, warranties, covenants, agreements, obligations and liabilities
under any and all of Sections 7, 8 and 10 of this Agreement will survive any
termination of this Agreement.

  (b)  
Company’s Obligations — QLT acknowledges and agrees that its representations,
warranties, covenants, agreements, obligations and liabilities under any and all
of Sections 3, 4, 5 and 10 of this Agreement will survive any termination of
this Agreement.

  (c)  
Without Prejudice — Any termination of this Agreement will be without prejudice
to any rights and obligations of the parties arising or existing up to the
effective date of such expiration or termination, or any remedies of the parties
with respect thereto.

10.7  
Waiver — The parties agree that any waiver of any breach or default under this
Agreement will only be effective if in writing signed by the party against whom
the waiver is sought to be enforced, and no waiver will be implied by
indulgence, delay or other act, omission or conduct. Any waiver will only apply
to the specific matter waived and only in the specific instance in which it is
waived.

10.8  
Entire Agreement — The parties agree that the provisions contained in this
Agreement and any Stock Option Agreements entered into between QLT and
Ms. Cadden constitute the entire agreement between QLT and Ms. Cadden with
respect to the subject matters hereof and thereof, and supersede all previous
communications, understandings and agreements (whether verbal or written)
between QLT and Ms. Cadden regarding the subject matters hereof and thereof. To
the extent that there is any conflict between the provisions of this Agreement
and any Stock Option Agreements, between QLT and Ms. Cadden, the following
provisions will apply:

  (a)  
Stock Options — If the conflict is with respect to an entitlement or obligation
with respect to stock options of QLT, the provisions of the Stock Option
Agreements will govern (unless the parties otherwise mutually agree).

  (b)  
Other — In the event of any other conflict, the provisions of this Agreement
will govern (unless the parties otherwise mutually agree).

              Page 12   initials                     

 

 



--------------------------------------------------------------------------------



 



10.9  
Severability of Provisions — If any provision of this Agreement as applied to
either party or to any circumstance is adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision will in no way affect (to the maximum extent permissible by law):

  (a)  
The application of that provision under circumstances different from those
adjudicated by the court;

  (b)  
The application of any other provision of this Agreement; or
    (c)  
The enforceability or invalidity of this Agreement as a whole.

If any provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then the provision will be deemed amended to the extent necessary
to conform to applicable law so as to be valid and enforceable or, if the
provision cannot be so amended without materially altering the intention of the
parties, then such provision will be stricken and the remainder of this
Agreement will continue in full force and effect.

10.10  
Captions — The parties agree that the captions appearing in this Agreement have
been inserted for reference and as a matter of convenience and in no way define,
limit or enlarge the scope or meaning of this Agreement or any provision.

10.11  
Amendments — Any amendment to this Agreement will only be effective if the
amendment is in writing and is signed by QLT and Ms. Cadden.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first written above.
QLT INC.

                 
By:
  /s/ Linda M. Lupini
 
LINDA M. LUPINI       /s/ Suzanne Mary Cadden
 
SUZANNE MARY CADDEN    
 
  Senior Vice President, Human Resources and            
 
  Organizational Development            

              Page 13   initials                     

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
RELOCATION EXPENSES
Relocation Expenses:

  1.  
Return air fares to Vancouver (tickets provided by QLT) for Ms. Cadden to find
suitable accommodation with hotel and rental of an economy car for a period of 3
to 4 days.

  2.  
If required, reimbursement of up to six (6) months of interim accommodation upon
arrival in Vancouver to a maximum of $5,000 per month ($30,000 total), provided
that Ms. Cadden provides to QLT evidence satisfactory to QLT, in its sole
discretion, acting reasonably, of the monthly rental rate actually paid in the
preceding month and the contractual obligation relating thereto. QLT will assist
in locating this accomodation, if necessary. As required under the Income Tax
Act, these payments must be used to provide for temporary accommodation while
Ms. Cadden is waiting to occupy her new permanent residence, otherwise, they
will be subject to the same required statutory withholdings in Canada as base
salary.

  3.  
Reimbursement of real estate commission fees and reasonable legal expenses
relating to the sale of Ms. Cadden’s existing home within two years from the
Commencement Date, to a maximum of $46,200.00. These payments will be subject to
the same required statutory withholdings in Canada as base salary.

  4.  
Reimbursement for reasonable legal expenses on Ms. Cadden’s purchase of a home
in Metro Vancouver within two years from the Commencement Date and subject to a
maximum reimbursement of $2,000.00.

  5.  
Reimbursement of the B.C. Property Purchase Tax paid on Ms. Cadden’s residence.

  6.  
Moving costs for household possessions, including one (1) automobile, and
excluding bulky items of low value. QLT will assign a corporate moving company.

  7.  
Moving expenses incurred as a result of moving from Ms. Cadden’s interim
accommodations to her permanent residence in the Metro Vancouver area, to a
maximum of $2,000.00. QLT will assign a corporate moving company.

  8.  
Reimbursement for the rental of an economy car for a one-month period if
necessary.

  9.  
One-way air fares for Ms. Cadden and her immediate family from Ms. Cadden’s
present location to Vancouver at the time of the move (or return air fare for
Ms. Cadden if she relocate to Vancouver prior to her family).

  10.  
Accountable allowance: Reimbursement of up to $2,000.00 to cover other
reasonable expenses associated with Ms. Cadden’s move. The attached list “Other
Allowable Expenses” outlines those moving-related expenses which Canada Revenue
Agency (CRA) allows QLT to reimburse Ms. Cadden for without incurring a taxable
benefit. Supporting receipts will be required.
       
Non-accountable allowance: As part of Ms. Cadden’s relocation, she will likely
incur a number of incidental expenses which may not appear on the attached list
(eg. cleaning costs). QLT will reimburse Ms. Cadden for these costs up to
$650.00 on a tax-free basis in line with CRA’s accepted policy for
non-accountable allowances (this is in addition to the accountable allowance
noted above). Note that QLT does not require Ms. Cadden to supply supporting
receipts for this reimbursement, however, Ms. Cadden will be required to provide
QLT with a memo certifying that she incurred at least this much in incidental
costs. If Ms. Cadden does not provide QLT with this memo, these costs will be
treated as a taxable benefit. Any additional reimbursement Ms. Cadden receives
for “incidentals” that are not on the attached list will be considered a taxable
benefit.

              Page 14   initials                     

 

 



--------------------------------------------------------------------------------



 



OTHER ALLOWABLE EXPENSES
Previous Residence

•  
Disconnection charges and fees for telephone, water, space heaters, air
conditioners, barbecues, automatic garage doors, water heater and household
appliances.
  •  
Premiums paid to discharge a mortgage on the former residence where the
purchaser does not assume the mortgage, and lease cancellation fees (including
costs incurred to sub-lease a dwelling)
  •  
Expenses in carrying the former residence after the move in situations where,
notwithstanding all reasonable efforts, a sale of the former residence was not
successfully completed. These expenses include property taxes, heat, hydro,
insurance and grounds maintenance costs.

New Residence

•  
Connection fees or installation costs for items where they existed at the old
residence. These include telephone, water, heating, hydro, cable TV, barbeques,
water softners, water heaters, air conditioners, automatic garage openers, space
heaters, carpets, curtains, drapes, and household appliances.
  •  
Costs and fees for acquisition of new automobile licences, including provincial
automobile inspection.
  •  
Costs incurred to adapt household belongings to the new location where such
items were owned at the old residence, including alterations to household
furniture, piano and organ tuning, adjustments to drapes, blinds and carpets,
and plumbing/watering modifications.
  •  
Expenses incurred by the employee and spouse to locate a home at the new
location, including travel/childcare expenses and boarding of pets.
  •  
Legal costs associated with Will revisions necessitated by the move.
  •  
Long distance telephone charges in connection with the disposition of the former
residence or the acquisition of the new residence.

              Page 15   initials                     

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
FINAL RELEASE
IN CONSIDERATION OF the payments made to me by QLT Inc. (hereinafter called
“QLT”) pursuant to paragraph 5.3 of the employment agreement dated
                     day of                     , 20___ between the undersigned
and QLT and in consideration of the waiver by QLT of its rights under paragraph
5.5(a) of that employment agreement, effective the date of this Release, I,
                     of                      do hereby remise, release and
forever discharge QLT, having a place of business at 887 Great Northern Way,
Suite 101 in the City of Vancouver, Province of British Columbia, V5T 4T5, its
officers, directors, servants, employees and agents, and their heirs, executors,
administrators, successors and assigns, as the case may be, of and from any and
all manner of actions, causes of action, suits, contracts, claims, damages,
costs and expenses of any nature or kind whatsoever, whether in law or in
equity, which as against QLT or such persons as aforesaid or any of them, I have
ever had, now have, or at any time hereafter I or my personal representatives
can, shall or may have, by reason of or arising out of my employment with QLT
and/or the subsequent termination of my employment with QLT on or about
                    , 20____, or in any other way connected with my employment
with QLT and more specifically, without limiting the generality of the
foregoing, any and all claims for damages for termination of my employment,
constructive termination of my employment, loss of position, loss of status,
loss of future job opportunity, loss of opportunity to enhance my reputation,
the timing of the termination and the manner in which it was effected, loss of
bonuses, loss of shares and/or share options, loss of benefits, including life
insurance and short and long-term disability benefit coverage, and any other
type of damages arising from the above. Notwithstanding the foregoing, nothing
in this Release will act to remise, release or discharge QLT from obligations,
if any, which QLT may have pursuant to any indemnity agreements previously
entered into between me and QLT or from any rights I may have to claim coverage
under QLT’s past, current or future director and/or officer insurance policies,
in either case with respect to existing or future claims that may be brought by
third parties.
IT IS UNDERSTOOD AND AGREED that this Release includes any and all claims
arising under the Employment Standards Act, Human Rights Code, or other
applicable legislation and that the consideration provided includes any amount
that I may be entitled to under such legislation.
IT IS FURTHER UNDERSTOOD AND AGREED that this Release is subject to compliance
by QLT with the said conditions as stipulated in paragraph 5.3 of the
aforementioned employment agreement entered into between the undersigned and
QLT.

              Page 16   initials                     

 

 



--------------------------------------------------------------------------------



 



IT IS FURTHER UNDERSTOOD AND AGREED THAT QLT will withhold and remit income tax
and other statutory deductions from the aforesaid consideration and I agree to
indemnify and hold harmless QLT from any further assessments for income tax,
repayment of any employment insurance benefits received by me, or other
statutory deductions which may be made under statutory authority.
IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise and is not to be
construed as an admission of liability on the part of QLT. The terms of this
Release set out the entire agreement between QLT and me with respect to the
matters described herein and are intended to be contractual and not a mere
recital.
IT IS FURTHER UNDERSTOOD AND AGREED that I will keep the contents of this
settlement and all communication relating thereto confidential except to Revenue
Canada or as is required to obtain legal and tax advice, or to enforce my rights
hereunder in a court of law, as is required by law.
IT IS FURTHER UNDERSTOOD AND AGREED that the consideration described herein was
voluntarily accepted by me for the purpose of making a full and final settlement
of all claims described above and that prior to agreeing to the settlement, I
was advised by QLT of my right to receive independent legal advice.
IN WITNESS WHEREOF this Release has been executed effective the
                     day of                     , 20____.

                      SIGNED, SEALED AND DELIVERED     )           By
                     in the presence of:     )          
 
        )          
 
        )          
(seal)
        )    
 
SUZANNE CADDEN    
 
 
 
               
Name
        )          
 
        )                            
Address
        )          
 
        )                            
 
        )          
 
        )                            
Occupation
        )          

              Page 17   initials                     

 

 



--------------------------------------------------------------------------------



 



(QLT INC. LOGO) [c22567c2256702.gif]
PERSONAL & CONFIDENTIAL

             
To:
  Suzanne Cadden   Date:   September 14, 2011
From:
  Robert Butchofsky   Re:   Promotion

Addendum to Existing Employment Agreement
Suzanne, further to your existing Employment Agreement, it was recommended that
you be promoted to the position of Senior Vice President, Development. We are
pleased to inform you that this recommendation has now been approved, effective
September 14, 2011. In this new position, you will take on additional
responsibility for research and formulations and their associated departments.
In recognition of this promotion your salary has been increased by 11.4% to
$310,000.00 per annum effective September 14, 2011. We are also pleased to
advise you that effective September 14, 2011, your eligibility for the Company’s
Cash Incentive Compensation Plan has been increased from 35% to 45% of your base
salary. Your increase in salary will be included in your September 30th pay
cheque.
The following “Termination of Employment” clauses will replace Section 5.3
(a) of your current Employment Agreement:

6.7  
Severance Notice and Pay — In the event QLT terminates Ms. Cadden’s employment
as set out in paragraph 5.2, Ms. Cadden will be entitled to:

(a) Notice — Advance written notice of termination (“Severance Notice”), or pay
in lieu thereof (“Severance Pay”), or any combination of Severance Notice and
Severance Pay of twelve (12) months Severance Notice, or Severance Pay in lieu
thereof. Ms. Cadden acknowledges and agrees that Severance Pay is in respect of
base salary only and will be made on a bi-weekly or monthly basis, at QLT’s
discretion.
All other terms and conditions of your employment will remain unchanged.
Please confirm receipt of this Addendum to your Employment Agreement by signing
both copies, and returning one copy to the Human Resources department, attention
Sasha Cramp, as soon as possible. You may keep the second copy for your personal
records.
Congratulations, Suzanne! Your efforts are appreciated, and we wish you
continued success with QLT.
Acknowledged by:

             
/s/ Suzanne Cadden
 
Suzanne Cadden
      September 15, 2011
 
Date    

              Page 18   initials                     

 

 